Ludeling, C. J.
The appellee has moved to dismiss this appeal on the ground that the matter in dispute does not exceed five hundred dollars.
The plaintiff sued defendant to make him contribute twenty per centum on his stock note, which plaintiff avers defendant executed in favor of the Great Southern and Western Life Accident Marine and Fire Insurance Company for $800.
The defendant denied any indebtedness to the plaintiff. It seems . clear that before decreeing the defendant to pay the twenty per oentum demanded now, it must be ascertained whether he is liable as a stockholder to the extent of $800, as alleged in the petition. The matter in dispute then exceeds five hundred dollars. 2 An. 909, Williams v. Vance; .15 An. 521, N. S; and T. R. R. Co. v. Hamilton. Article 74 Constitution.
It is therefore ordered that the motion to dismiss be overruled.